By the Court.

Benning, J.
delivering the opinion.
[1.] The Act of 1833, to amend and explain the second section of the Attachment Act, of the 18th of February, 1799, requires, in attachments, the plaintiff to give the defendant bond and security, in a sum at least equal to double the amount sworn to be due.
The meaning of this requisition is, that no bond, for a sum less than double the amount sworn to be due, shall be received; but that any bond for a sum equal to double that amount, or for a sum greater than double that amount, shall be received.
This is clear, both from the words of this Act, and from the words of the part of the Act of 1799, which this Act was passed to amend. Those words are — “shall take bond and security of the party for whom the same may be granted, in double the sum to be attached” — not in at least double the sum to be attached.
In this case the bond was for a sum equal to more than double the amount sworn to be due.
The Court was right, therefore, in holding the bond good.